—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered June 14, 1999, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*407Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel because the defense counsel did not raise a justification defense. A review of the record indicates that the defense counsel implemented a reasonable strategy at all stages of the trial (see, People v Hobot, 84 NY2d 1021, 1022). In any event, there was no basis for raising a justification defense. Viewed in the light most favorable to the defendant (see, People v Padgett, 60 NY2d 142; People v Watts, 57 NY2d 299), the evidence was insufficient to establish that he shot the victim while the victim was attempting to commit a burglary (see, Penal Law § 35.20; People v Cox, 92 NY2d 1002; People v Goetz, 68 NY2d 96; People v Godfrey, 80 NY2d 860; People v Bertone, 213 AD2d 417).
The defendant’s remaining contentions are without merit. Krausman, J. P., Friedmann, Florio and Adams, JJ., concur.